Citation Nr: 0501815	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  03-29 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for residuals of a right 
ankle injury.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from October 
1978 to January 1979.  He also had other periods of training 
in the Army Reserves and the Army National Guard of New York.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Buffalo, New York.  The appellant voiced 
disagreement in September 2002 and a Statement of the Case 
(SOC) was issued in August 2003.  He perfected his appeal the 
following month.

A hearing was held before the undersigned Veterans Law Judge 
in April 2004.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the appellant's claim has been developed and obtained and all 
due process concerns have been addressed.

2.  Competent medical evidence indicates that the veteran has 
calcifications of the medial and anterior aspect of the right 
ankle that could represent areas of an old avulsion injury.

3.  The evidence of record does not support the veteran's 
assertions that he injured his right ankle during service.


CONCLUSION OF LAW

Residuals of a right ankle injury were not incurred in or 
aggravated by the veteran's service.  38 U.S.C.A. §§ 101, 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 
3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As an initial matter, the Board must address the notice and 
duty to assist requirements of VA.  VA must notify the 
claimant of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Prior to adjudication of his claim, the appellant 
was notified by letter in August 2001 of the principles of 
service connection.  The letter also informed him that VA 
would make reasonable efforts to obtain evidence to support 
his claim but that he had to provide VA with enough 
information about the evidence so that a request could be 
made.  He was informed VA would try to help him get such 
things as medical records, employment records, or records 
from government agencies.  

The August 2001 letter also advised the veteran it was still 
his responsibility to make sure the records were received by 
VA, asked him to send the evidence needed to support his 
claim as soon as possible, and informed him of where to send 
any evidence he obtained himself.  In this way, it may be 
concluded the appellant was advised to submit any pertinent 
evidence in his possession.  The appellant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  
Accordingly, the Board considers the VA's notice requirements 
have been met.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  As the evidence of record does not contain competent 
evidence of in-service right ankle injury, a VA examination 
has not been afforded the appellant regarding his service 
connection claim.  See Charles v.  Principi, 16 Vet. App. 370 
(2002).  Every effort to support the appellant's assertion of 
an in-service right ankle injury has been made.  Attempts to 
obtain potential service medical evidence identified by the 
appellant have proved futile.  A copy of an April 1991 letter 
from the Army to the appellant reflects that his military 
records had been sent to the National Personnel Records 
Center (NPRC).  A September 2002 request for information form 
reflects that no evidence could be found in 1978 or 1979 
records for allegations of treatment at Fort Leonard Wood.  
The appellant also identified possible treatment at Seneca 
Army Depot.  Efforts on the appellant's behalf to obtain this 
evidence resulted in a June 2003 letter from NPRC that 
reflects that all of the appellant's records had already been 
forwarded to VA.

Service medical records from the appellant's service with the 
Army National Guard have also been associated with his claims 
folder.  The appellant has indicated that he received medical 
treatment from VA since 1978.  A November 1988 National Guard 
record reflects that the veteran did not receive treatment at 
VA due to a lack of appropriate documentation.  Regardless, 
VA medical records dating back to 1978 were requested and 
resulted in obtaining VA medical records reflecting treatment 
from 1989 and thereafter.  

Reasonable efforts have been made to obtain all evidence the 
appellant has identified and authorized VA to obtain on his 
behalf.  He was notified of the RO's inability to obtain the 
identified evidence and the Board concludes that no further 
assistance to the appellant regarding development of evidence 
is required, and would be otherwise unproductive and futile.  
See 38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997). 

Service Connection Claim

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated while 
performing active duty for training or for disability 
resulting from an injury incurred in or aggravated while 
performing inactive duty training.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131 (West 2002).  The determination of the merits 
of the claim must be made as to whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board notes that evidence supporting a claim or being in 
relative equipoise is more than evidence that merely suggests 
a possible outcome.  Instead, there must be at least an 
approximate balance of positive and negative evidence for the 
veteran to prevail.  Id. at 56.

Only "veterans" are entitled to VA compensation under 38 
C.F.R. §§ 1110 and 1131 (West 2002).  To establish status as 
"veteran" based on active duty for training, a claimant must 
establish that he was disabled resulting from an injury 
incurred in or disease contracted in the line of duty during 
that period.  38 U.S.C.A. §§ 101(2), (24) (West 2002); 38 
C.F.R. §§ 3.1(d), 3.6(a) (2004); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995).

The veteran argues that he injured his right ankle during his 
period of basic training in 1978.  Numerous statements in 
support of his claim and the April 2004 hearing transcript 
reflect that the veteran has asserted that he fell on ice 
during night training and injured his right ankle.  The 
veteran has indicated that he finished his basic training 
with a cast on his right ankle, which the veteran indicated 
was later removed at an army facility.

The veteran's service medical records from his period of 
active duty for training in October 1978 to January 1979 have 
been obtained but do not contain evidence that the veteran 
injured his right ankle or show the removal of a cast.  A 
November 1978 service medical record shows that the veteran 
had indicated that he had fallen "flat on the ground" prior 
to entering his period of training.  While the veteran 
complained of pain upon movement, the service medical record 
reveals this was due to groin pain.  No mention is made of 
the veteran's right ankle.  In fact, a later (June 1984) 
report of medical examination for reenlistment shows that the 
veteran's feet and lower extremities were clinically 
evaluated as normal.

The April 2004 hearing transcript reflects that the veteran 
indicated that he was unsure of whether his right ankle 
played a role in his 1987 right knee injury.  A November 1988 
statement of medical examination reflects that the veteran 
had injured his knee while jumping from a truck in August 
1987.  The report shows that while the veteran was sent to 
the medics, the seriousness of the situation was not 
recognized and X-rays, while recommended, were not 
accomplished.  An August 1987 individual sick slip reflects 
that the veteran had twisted his right knee but there was no 
swelling and he had normal range of motion.  No mention is 
made of the veteran's right ankle.  While subsequent service 
medical records question the thoroughness of the veteran's 
August 1987 treatment, there is no implication that the 
veteran also injured his right ankle but did not receive any 
treatment at that time.  Instead of a right ankle injury, the 
August 1987 individual sick slip shows that the veteran had a 
blister on his right little toe.  

The veteran has indicated that currently he receives 
treatment for his right ankle from VA.  His VA medical 
records first show complaints of right ankle pain in 1990 
with subsequent periodic complaints of pain, swelling, and 
instability.  Radiographic evidence did not reflect evidence 
of a right ankle condition until May 2002 when a VA radiology 
report contains an impression of small chronic appearing 
calcifications on the medial and anterior aspect of the 
ankle.  The report indicates the calcifications could 
represent areas of old avulsion injury.  While the report 
contains evidence that the veteran has a right ankle 
disability that may be the residual of an avulsion injury, 
there is no indication of when the injury occurred.

The Board notes that the veteran, as a layperson, is not 
qualified to render opinions as to medical diagnoses, 
etiology or causation.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998).  Therefore, his contention that his current right 
ankle disability is the result of a fall during basic 
training is not competent medical evidence.  Furthermore, the 
Board notes that the transcription of the veteran's 
assertions by a medical professional does not transform the 
evidence into competent medical evidence.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995).  Therefore, the veteran's VA 
medical records that contain his assertions that he injured 
his right ankle during basic training in 1978 and refer to 
right ankle pain dating back to the alleged basic training 
injury are not competent medical evidence that such an injury 
occurred.

The weight of the credible evidence does not demonstrate that 
the veteran injured his right ankle during active duty for 
training or that his current right ankle disability would be 
related to such an injury.  Accordingly, service connection 
is not warranted residuals of a right ankle injury.  As the 
preponderance of the evidence is against the veteran's 
service connection claim, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 5107 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching this decision, the Board notes that a May 1990 VA 
medical record not only reflects that the veteran complained 
of right ankle pain, but notes that the examiner indicated 
that the veteran was developing osteoarthritis.  The 
radiographic evidence of record, however, does not sustain 
this notation of osteoarthritis.  Service connection for 
certain chronic conditions, including arthritis, may be 
presumed if the disability is manifest to a compensable 
degree within one year of discharge.  See 38 C.F.R. §§ 3.307, 
3.309 (2004).  The Board merely notes for completeness of 
record that even had the veteran had the requisite status and 
length of required service for entitlement to consideration 
of presumptions, presumptive service connection would not be 
warranted, as a diagnosis of osteoarthritis is not supported 
by X-ray findings.



ORDER

Service connection for residuals of a right ankle injury is 
denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


